Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed June 9, 2022 have been entered. Accordingly, claims 1-2 and 4-5 are currently pending and have been examined. The Examiner acknowledges the amendments of claim 1. Claim 3 is cancelled by applicant. The previous 103 rejection has been modified due to amendments. For the reason(s) set forth below, applicant’s arguments have been found persuasive. The action is Final. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Mukai (WO 2016067857) (see US Pub. No. 2017/0312886 for translation purposes).
Regarding claim 1 Mukai, discloses: a grinding material (Figures 1A-2 element 1) comprising: 
a base (element 10); and 
a grinding layer (element 20) overlaid on a front face side (Detail A) of the base and containing abrasive grains (element 22) and a binder (element 21), wherein 
the grinding layer comprises a plurality of grinding portions (element 24), 
the plurality of the grinding portions are configured so that the grinding portions are arranged in a staggered manner (see figure 1a), 
an average thickness of the grinding portions is no less than 300 μm (see paragraph 0034 where the prior art states an average thickness range of 100 μm – 1000 μm), 
an area of a top face of each of the grinding portions is no less than                         
                            
                                
                                    15
                                     
                                    m
                                    m
                                
                                
                                    2
                                
                            
                        
                     (see paragraph 0050 where the prior art states an area range of                         
                            
                                
                                    1
                                     
                                    m
                                    m
                                
                                
                                    2
                                
                            
                        
                    -                         
                            
                                
                                    150
                                     
                                    m
                                    m
                                
                                
                                    2
                                
                            
                        
                    ), and
an average thickness of the base is no less than 300 μm and no greater than 3,000 μm  (see paragraph 0033 where the prior art states an average thickness range of 75 μm – 1 mm), and
a value obtained by dividing the area of the top face of each of the grinding portions by the average thickness of the grinding portions is no less than                         
                            
                                
                                    0.015
                                     
                                    m
                                    m
                                
                                
                                    2
                                
                            
                            /
                            μ
                            m
                        
                     and no greater than                         
                            
                                
                                    0.04
                                     
                                    m
                                    m
                                
                                
                                    2
                                
                            
                            /
                            μ
                            m
                        
                     (It is noted that the prior art disclose an area range of                         
                            
                                
                                    1
                                     
                                    m
                                    m
                                
                                
                                    2
                                
                            
                        
                    -                         
                            
                                
                                    150
                                     
                                    m
                                    m
                                
                                
                                    2
                                
                            
                        
                    (paragraph 0050) of the grinding portions and an average thickness range of 100 μm – 1000 μm (paragraph 0034) of the grinding portions. For illustrative purposes the examiner takes the value                         
                            
                                
                                    15
                                    m
                                    m
                                
                                
                                    2
                                
                            
                        
                     of the area of the top face of the grinding portions and 400μm of average thickness of the grinding portions would have a value of                         
                            
                                
                                    0.0375
                                     
                                    m
                                    m
                                
                                
                                    2
                                
                            
                            /
                            μ
                            m
                        
                    , thus satisfying the claimed value by dividing the area of the top face of each of the grinding portions by the average thickness of the grinding portions and meeting the claim limitation).

    PNG
    media_image1.png
    197
    606
    media_image1.png
    Greyscale

Regarding claim 2, Mukai modified discloses: the grinding material according to claim 1, wherein a ratio of the average thickness of the grinding portions to the average thickness of the base is no less than 0.7 and no greater than 4 (It is noted that the prior art disclose an average thickness range of 100 μm - 1000 μm (paragraph 0034) of the grinding portions and an average thickness range of 75 μm – 1 mm (paragraph 0033) of the base. For illustrative purposes the examiner takes the value of 300 μm of average thickness of the grinding portions and 300 μm of average thickness of the base which have a ratio of 1, thus satisfying the claimed ratio and meeting the claim limitation).
Regarding claim 4, Mukai modified discloses: the grinding material according to claim 1, wherein he area of the top face of each of the grinding portions is no greater than                                 
                                    
                                        
                                            100
                                             
                                            m
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                             (see paragraph 0050 where the prior art states an area range of                                 
                                    
                                        
                                            1
                                             
                                            m
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                            -                                 
                                    
                                        
                                            150
                                             
                                            m
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                            ), and the average thickness of the grinding portions is no greater than 5,000 μm (see paragraph 0034 where the prior art states an average thickness range of 100 μm – 1000 μm).
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mukai (WO 2016067857) (see US Pub. No. 2017/0312886 for translation purposes) in view of Peterson (US Pub. No. 2008/0155904).
Regarding claim 5, Mukai modified discloses that the binder (element 21) may contain a various type of different components according to a purpose (see paragraph 0042), but appears to be silent wherein the binder comprises a thermosetting resin as a principal component.
Peterson teaches it was known in the art to have an abrasive product (Figures 2A-2B element 20) comprising a plurality of shaped structures (element 23) having abrasive particles (element 24) and a binder (element 25), wherein the binder comprises a thermosetting resin as a principal component (see paragraph 0050).
It would have been obvious of one of ordinary skill in the art of the time of the invention to modify Mukai with the teachings of Peterson in order to provide wherein the binder comprises a thermosetting resin as a principal component. Doing so provides a binder that is capable of providing satisfactory abrasive particle bonding and prevent damages of different components of the material during operations.

Response to Arguments
Applicant's arguments filed 06/09/2022 have been fully considered but they are not persuasive.
On page of 6 of the “Remarks”, applicant argues the Office states that the feature of "the plurality of the grinding portions are configured so that the grinding portions are arranged in a staggered manner" is disclosed in FIG. 1A of Mukai. However, according to FIG. 1A of Mukai, Mukai merely discloses that the arrangement of the plurality of protruding portions is in a block pattern in which at least two protruding portions are disposed along each of mutually orthogonal X and Y directions in a planar view. Therefore, Applicant respectfully submits that the arrangement of the grinding portions of Mukai is not staggered but in a block pattern.
The Examiner respectfully disagrees. The prior art discloses a plurality of grinding portions (element 24) and as best shown in figure 1a (see also annotated figure below), the grinding material shows an array of different grinding portions (Details A/B) that are parallel to each other and are in a zig-zag formation, thus portions of the grinding portions are not disposed along a mutual orthogonal X and Y directions in a planer view. Thus the prior art discloses the grinding portions are arranged in a staggered manner and arguments have been found unpersuasive. 

    PNG
    media_image2.png
    361
    451
    media_image2.png
    Greyscale


On pages of 7-8 of the “Remarks”, applicant argues on page 4 of the Office action, the Office acknowledged that Mukai fails to disclose "a value obtained by dividing the area of the top face of the each of the grinding portions by the average thickness of the grinding portions is no less than                                 
                                    
                                        
                                            0.015
                                             
                                            m
                                            m
                                        
                                        
                                            2
                                        
                                    
                                    /
                                    μ
                                    m
                                
                             and no greater than                                 
                                    
                                        
                                            0.04
                                             
                                            m
                                            m
                                        
                                        
                                            2
                                        
                                    
                                    /
                                    μ
                                    m
                                
                             set forth in original claim 3, that prior art of Mukai has no motivation to satisfy the claim limitation, and Mukai fails to teach or disclose similar structure of the claimed limitations.
The Examiner respectfully disagrees. As stated in the previous rejection on page 3 and as stated in the current rejection (see pages 4-5), the prior art discloses the structure of the grinding material having a plurality of grinding portion (element 24a) and further discloses overlapping ranges of both the area of the top face (see paragraph 0050) and thickness (see paragraph 0033) of the grinding portions. Therefore, since the claim limitation requires a claimed value obtained by those variables, the claimed value is met by the prior art having those overlapping ranges. Thus, no motivation is required since the prior art discloses the claim limitation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        08/31/2022



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723